Cuyahoga App. No. 91091, 182 Ohio App.3d 171, 2009-Ohio-1681. This cause is pending before the court as a discretionary appeal and claimed appeal of right. It appears from the records of the court that the appellant has not filed a memorandum in support of jurisdiction, due January 4, 2010, in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
It is ordered by the court that this cause is dismissed sua sponte.